DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. PGPub 2011/0185572) in view of Jones et al. (6362446, cited in IDS) and McGraw (U.S. Patent 6,723,951).
Claim 1: Wei et al. discloses a process of forming a shaped cooling passage (12 - see Fig. 3) in an article (e.g. a turbine blade - paragraph 16) comprising: positioning the article within a laser drilling apparatus (paragraph 20); laser drilling a near net-shaped cooling passage (paragraphs 21, 26, 37) having a meter section (40) and a diffuser section (38); positioning the article within an electric discharge machining apparatus (implied at paragraphs 29-30 - EDM may be used for the cleaning step, and the blade is moved to a different station if a different tool is used than for the previous drilling step); and electric discharge machining both the meter section and diffusor section (Id.) While Wei contemplates an embodiment of drilling using laser drilling followed by cleaning the hole using EDM, Wei does not explicitly disclose that a re-recast is formed on an interior wall of said cooling passage in both the meter 
However, Jones et al. teaches a similar method where an EDM tool is used to finish a hole previously drilled by laser in order to remove re-cast. The EDM tool is selected based on the shape of the hole (column 2, lines 35-43 and 50-56; column 2, line 67-column 3, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have finished the laser drilled hole with an EDM tool as taught by Jones et al. in order to have drilled the majority of the hole quickly user laser drilling, but then provided a smooth finish and remove the recast using EDM.
Wei et al. further discloses that in embodiments where the turbine blade is moved from one station to another (e.g. between laser drilling and EDM as discussed above), the positioning of the turbine blade may involve hole identification or registration to ensure proper alignment of the device performing the shaping, metering and/or finishing steps (paragraph 35). A vision system is not specifically disclosed for this purpose. However, in a method of cleaning up pre-existing holes using a drilling device such as EDM (column 4, lines 22-32), McGraw teaches locating near net-shaped cooling passages (i.e. holes to be cleaned up using EDM or other techniques) prior to said electric discharge machining with a vision system (column 5, lines 6-23), the vision system configured for location of the laser drilled meter and diffuser section of the cooling passage (the vision system locates and records hole positions - (column 6, lines 51-54; column 7, lines 1-3) and for location of the electric discharge machine electrode; and aligning said electric discharge machine electrode with said near net-shaped cooling passage (the vision system controls the drill tool [e.g. EDM] to be located at the holes to finish them (column 7, lines 48-58). It would have been obvious to one of ordinary skill in the art to have used a vision system for locating the holes and EDM as taught by McGraw since it not only determines the positions, but also the angles of holes for subsequent drilling, and leads to little to no destruction of the material surrounding the hole (Id.).
 



Claim 2: Jones implies that said electric discharge machine electrode is shaped for both said meter section and said diffuser section, i.e. the tool is shaped based on the desired hole shape, including a tapered diffuser (column 2, lines 50-54).
Claim 4: Referring to Wei, said article comprises a flow surface (14 - paragraph 16). 
Claim 5: The cooling passage is canted at an angle relative to the flow surface and configured to direct cooling fluid (e.g. a 30 degree angle - paragraphs 19, 26).
Claim 7: As taught by Jones, said meter section and said diffuser section are formed in the absence of duplicating or reintroducing separate electrodes for each of the diffuser section and the meter section (i.e. Jones implies a single tool having the desired shape as cited above).
Claim 8: Said article is selected from the group consisting of a rotor blade, a vane and a combustion chamber panel (e.g. a turbine rotor blade as cited above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al., Jones et al., and McGraw as applied to claim 1 above, and further in view of Adamski (U.S. Patent 5,418,345, cited in IDS).
Referring to Wei, said article is a gas turbine engine rotor blade having an airfoil (paragraph 16) and said cooling passages formed within said airfoil. Wei, Jones, and McGraw do not disclose the airfoil coupled to a platform. However, Adamski teaches a gas turbine engine rotor blade (12) having both an airfoil (14) and platform (16), and cooling passages in each (Fig. 3). It would have been obvious to one of ordinary skill to have provided a platform also with cooling passages in order to have provided joint structure with cooling to the airfoil.
Claims 2 and 7 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wei et al., Jones et al., and McGraw as applied to claim 1 above, and further in view of Lee et al. (U.S. Patent 7328580, cited in IDS).
Alternatively, Wei, Jones, and McGraw do not explicitly show a single EDM electrode having the shape of the cooling passage with the metering and diffusion sections. However, Lee et al. teaches an EDM electrode (e.g. 52 - Fig. 5) shaped for forming both sections, thus allowing the hole to be shaped by EDM in a single step (column 6, lines 1-15). It thus would have been obvious to one of ordinary skill to .

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered.
Regarding Applicant’s arguments concerning the interpretation of “vision system” under 112(f) and the associated rejection under 112(b) for lack of corresponding structure, upon further consideration, the examiner agrees that “vision system” appears to be a term of art which would have been recognized by one of ordinary skill. The term “vision system” is no longer interpreted under 112(f) and the associated 112(b) rejection is withdrawn.
Regarding the rejection under 103, and specifically against the subject matter of previous claim 3, which has been incorporated into claim 1, Applicant argues the following (italicized):
However, the McGraw reference merely teaches determining the angular orientation of a hole in a component relative to the component's surface includes the step of angularly varying a machine vision system and a hole in a component relative to each other such that the machine vision system views the hole at a plurality of angles. The machine vision system determines the angular orientation of the hole relative to the component surface by detecting the angle at which the greatest amount of light emanates from the hole. The machine vision system and the hole in the component can be angularly varied relative to each other by moving the machine vision system at various angles relative to the hole in the component, or by moving the component at various angles relative to the machine vision system (Abstract).
McGraw fails to teach or suggest use of EDM to finish the surfaces of the hole.
Applicant then makes a lengthy argument alleging the examiner of relying on impermissible hindsight reasoning.
Regarding McGraw, which was relied on to address the subject matter of claim 3 and now amended claim 1, McGraw does more than merely determine the angular orientation of a hole. As cited in the rejection above, McGraw uses a “vision system” to scan the surface for holes, process and record hole locations, and also to control the EDM tool (as an option for the disclosed drilling tool 18 - see 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is unclear to the examiner how the rejection relies on impermissible hindsight, and Applicant has not specifically pointed out how the examiner's rejection relies on hindsight. The examiner has cited references which are within the same field of endeavor, and which provide teachings relevant to solving the problem at hand, where the motivation for combining can be found within the prior art itself as cited by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726